Citation Nr: 0202682	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  99-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to June 1968 
and from October 1980 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claim for TDIU.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The veteran contends, in essence, that entitlement to a TDIU 
is warranted because he is unemployable due to his service-
connected disabilities, and especially as a result of his 
service-connected back and left ankle disabilities.  At the 
time the veteran submitted his notice of disagreement in 
January 1999 with regard to the denial of his TDIU claim, he 
also submitted claims for increased ratings for his left knee 
and back disabilities as well as service connection for a 
right hip disorder.  The record shows the service connection 
claim was denied in an April 1999 rating decision; however, 
there is no evidence of a decision on the increased rating 
claims.  The Board notes that resolution of the increased 
rating claims could very well impact the Board's 
consideration of the TDIU issue.  As such, the Board finds 
that, because these claims are inextricably intertwined with 
the TDIU issue, they must be considered together, and thus a 
decision by the Board on the veteran's total rating claim 
would at this point be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

Furthermore, the veteran should be afforded a VA examination 
and an opinion should be provided addressing employability 
based on a complete history of the veteran's occupational 
experience and service-connected disabilities.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment of any health care providers, 
VA or private, who provided treatment for 
his service-connected disabilities since 
January 1999.  After obtaining the 
necessary releases, the RO should then 
contact the providers and request copies 
of all relevant medical records that have 
not previously been obtained.  All 
records should be associated with the 
claims file.  The RO is to document all 
attempts to obtain records, and notify 
the veteran if attempts to obtain any of 
these records fail.

2.  If a VA vocational rehabilitation 
folder has been established for the 
veteran, it must be obtained and 
associated with the claims file. 

3.  The RO should resolve the increased 
rating claims for the veteran's service-
connected back and left ankle 
disabilities.  Any associated development 
deemed necessary should be undertaken 
consistent with the VCAA.  

4.  The veteran should be scheduled for 
VA examinations of his service-connected 
disabilities including the prostate, 
back, left ankle, various scars, the 
eyes, and hypertension.  The claims file 
must be made available to and reviewed by 
the physicians in conjunction with the 
examinations.  A notation to the effect 
that this record review took place should 
be included in the examination reports.  
All indicated tests and studies are to be 
performed.  The examination reports 
should be comprehensive and include a 
detailed account of all manifestations of 
the veteran's service-connected 
disabilities.  Regarding the veteran's 
left ankle (fibula) and back disorders, 
the physician should set forth all 
objective findings regarding these 
disabilities, including complete range of 
motion measurements and whether there is 
any joint instability of the ankle.  The 
examiner should also be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the service-connected 
back and left ankle disability.  The 
extent of any weakened movement, excess 
fatigability, or incoordination 
associated with the left ankle disability 
should be specifically assessed.  The 
physician should also express an opinion 
as to whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and if feasible, express this 
in terms of additional limitation of 
motion during flare-ups.  If not 
feasible, the examiner should so state.  
Each physician should be asked to provide 
opinions, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, as to whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
alone, render him unable to obtain and 
maintain substantially gainful 
employment.  The opinion should be based 
on a complete history of the veteran's 
occupational experience, and a complete 
rationale for the opinion expressed must 
be provided. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

6.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.   The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




